Dismissed and Memorandum Opinion filed October 31, 2013.




                                       In The

                     Fourteenth Court of Appeals

                               NO. 14-13-00601-CV

    NEW CONCEPT TRADE INCORPORATED AKA AND DBA NEW
   CONCEPT TRADE, INC., NEW CONCEPT TRADE, AND SHEHZAD
   SADARUDDIN AKA AND BSPA SHEHZAD SADWDDIN, Appellants

                                         V.

   QUALITY KING FRAGRANCE, INC. DBA QUALITY FRAGRANCE
                     GROUP, Appellee

             On Appeal from the County Civil Court at Law No. 2
                           Harris County, Texas
                       Trial Court Cause No. 946965

               MEMORANDUM                         OPINION
      According to information provided to this court, this is an appeal from a
default judgment signed May 9, 2013. Appellants’ motion for new trial was denied,
and their notice of appeal was filed July 11, 2013.
      To date, our records show that appellants have neither established indigence
nor paid the $175.00 appellate filing fee. See Tex. R. App. P. 5 (requiring payment
of fees in civil cases unless indigent); Tex. R. App. P. 20.1 (listing requirements
for establishing indigence); see also Order Regarding Fees Charged in Civil Cases
in the Supreme Court and the Courts of Appeals and Before the Judicial Panel on
Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug. 28, 2007) (listing
fees in court of appeals); Tex. Gov’t Code ' 51.207 (same). On August 6, 2013,
the court notified appellants that the filing fee was past due and the appeal was
subject to dismissal unless the fee was paid on or before August 16, 2013. No
response was filed.

      The record in this appeal was due on or before September 6, 2013, but it has
not been filed. The clerk responsible for preparing the record informed this court
that appellants did not make arrangements to pay for the record. On September 11,
2013, notification was transmitted to all parties of the court’s intention to dismiss
the appeal for want of prosecution unless, within fifteen days, appellant paid or
made arrangements to pay for the record and provided this court with proof of
payment. See Tex. R. App. P. 37.3(b). Appellants have not provided this court with
proof of payment for the record or filed any response to this court’s notice.

      Accordingly, the appeal is ordered dismissed.



                                       PER CURIAM


Panel consists of Justices McCally, Busby, and Wise.




                                          2